Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brendan Dix on 07/28/2021.
The application has been amended as follows: 
Claim 1, lines 17 – 19: CHANGE “said grapple releasably engaging said retainer on an adjacent one of said tubes with respect to said tube on which said grapple is positioned” TO --said grapple configured to releasably [[engaging]] engage [[said]] another retainer on an adjacent [[one of said]] tube[[s]] with respect to said tube on which said grapple is positioned.- -;
Claim 6, lines 36 – 42: CHANGE “said grapple releasably engaging said retainer on a adjacent one of said tubes with respect to said tube on which said grapple is positioned, said grapple being Page 4 of 8positioned on said tubular portion of said outer wall of said tube, said grapple having a distal end with respect to said outer wall, said grapple being curved adjacent to said distal end, said distal end being inserted through said aperture in said retainer on said tube being positioned adjacent to said tube on which said grapple is positioned.” TO - --said grapple configured to releasably [[engaging]] engage [[said]] another retainer on an adjacent [[one of said]] tube[[s]] with respect to said tube on which said grapple is positioned, said grapple  being Page 4 of 8positioned on said tubular portion of said outer wall of said tube, said grapple having a distal end with respect to said outer wall, said grapple being curved adjacent to said distal end, said distal end insertable [[being inserted]] through [[said]] an aperture in [[said]] said another retainer on said adjacent tube [[being]] when positioned adjacent to said tube on which said grapple is positioned.”- - ; 

Allowable Subject Matter
Claims 1-6 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642